Weight, J.
Plaintiff procured an attachment against tbe property of Dodson & Brother. After tbe seizure of tbe property by tbe sheriff under tbe writ, a forthcoming bond was given, conditioned for tbe delivery, of tbe property to satisfy any judgment recovered in said action, (particularly naming it,) within twenty days after the rendition thereof. The property not being delivered, this suit was brought on the bond, and on the trial it was shown that plaintiff recovered judgment by agreement of’ parties for $367; but no order was made that the judgment should be a lien on the attached property, or ordering its sale.
Held, That such order was not necessary to continue the liability of defendants on this bond; that when the judgment was rendered, they were, under the conditions of the bond, required to deliver the property within the time named, and failing to do so they were liable.
Affirmed.